Citation Nr: 0612938	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for disability of the 
cervical and lumbar segments of the spine, to include spinal 
stenosis and degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1965 to October 
1968 and from February to September 1978.  During his first 
period of military service he served in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held at the RO in Atlanta, Georgia, in October 
2005 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  This type of hearing is often called a travel Board 
hearing.  A transcript of that proceeding is of record.  At 
that hearing it was agreed that the issues before the Board 
were service connection for an acquired psychiatric disorder, 
to include PTSD, as well as service connection for disability 
of the cervical and lumbar segments of the spine, to include 
spinal stenosis and DDD.  Accordingly, the additional issues 
addressed in the October 2003 Statement of the Case (SOC) are 
deemed to have been withdrawn from appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Service medical records (SMRs) during the veteran's first 
period of military service reflect that in January 1967 he 
wanted psychiatric help because he was having trouble at 
work.  It appeared that he had an immature personality.  In 
March 1967, in Vietnam, he had pain in the right side of his 
back.  There was no muscle spasm.  He had a history of an old 
sprain.  Strengthening and range of motion exercises were 
recommended.  He was also given a bed board.  

SMRs during the veteran's second period of military service 
reflect that when he was seen in March 1978 for throat 
complaints he reported that he was "paranoid" about using 
Chloraseptic.  

An August 1978 psychiatric evaluation noted that the veteran 
sought discharge from service because of inability to 
tolerate service life.  Has been counseled several times for 
insubordination, argumentiveness, and a poor attitude to 
supervisors.  
He had been referred to a Mental Health Clinic 6 weeks 
earlier because he was angry at having to remain in the Army 
and had stated that he was willing to "shoot his way out."  
Administrative discharge was strongly recommended.  

A psychiatric evaluation at discharge from the veteran's 
second period of service was negative.  

Although the veteran testified that he received pertinent VA 
treatment in the 1970s, the few VA clinical records during 
the 1970s currently on file are negative for psychiatric or 
spinal disability.  

The earliest postservice contemporaneous evidence of 
complaints or findings of a psychiatric nature is the 
notation during VA Agent Orange evaluation in 1985, when the 
veteran reported having been given pills during service for 
his nerves.  

The earliest postservice contemporaneous evidence of 
complaints or findings of spinal disability is a March 1992 
VA outpatient treatment (VAOPT) record reflecting a complaint 
of pain and stiffness of the neck and spine.  The assessment 
was muscular pain.  

VA cervical spine X-rays in April 2001 found mild 
uncovertebral changes on the left and degenerative disc 
changes.  Specifically, there was C5-6 and C6-7 disc space 
narrowing with anterior osteophytes and reversal of cervical 
lordosis.  

A VA lumbar MRI in December 2001 found disc bulging at L4-5 
and L5-S1.  

A January 2002 VAOPT record reflects that the veteran 
reported having had low back pain for 34 years, starting when 
lifting a heavy object in Vietnam.  The diagnosis was chronic 
low back pain secondary to foraminal narrowing at L5-S1.  

A VA physician reported in September 2001 that the veteran 
had cervical spinal osteoarthrosis and spinal canal stenosis.  
That physician reported in January 2002 that the veteran was 
being treated for severe osteoarthritis of the cervical spine 
and knee and that due to these conditions he had "been 
unable to sustain gainful employment since discharge from the 
military."  He was to apply for "SSI."  The physician 
reported in April 2002 that the diagnoses were C5-6 cervical 
spinal stenosis, moderate to severe, and L5-S1 lumbar spine 
disc herniation.  The veteran reported that he had "been 
complaining to other medical facilities of Upper extremity 
and Low Back Pain radiate to lower extremities while he was 
in military [sic]."  The physician further stated that "I 
cannot determine the date of his current medical findings and 
radiological findings but they could be present at the time 
of his duties in the military [sic]."  

Dr. J reported in May 2002 that after an examination and 
record review it was his opinion that "there is a high 
probability that all of [the veteran's] signs and symptoms 
relating to his chronic pain occurred during his time spent 
[in his two periods of military service and that] It is also 
my medical opinion that [the veteran] should be up-graded 
from non-service connected to service connected disability 
based on this information."  

In April 2003 the veteran submitted a letter describing his 
alleged inservice stressors.  

VAOPT records reflect that in September 2003 the veteran 
completed an "Intensvie Day Treatment for Dual Diagnosis" 
Program, apparently for dual diagnoses of PTSD and Substance 
Abuse.  VAOPT records also reflect that in April 2004 there 
was a diagnosis of PTSD based upon a review of his records in 
a residential program at the Tuscaloosa, VA Medical Center.  

At the October 2005 travel Board hearing the veteran 
testified that he injured his low back while attempting to 
move a heavy object when he was in Vietnam.  Pages 15 through 
17 of the transcript of that hearing.  

The veteran also testified that he had received VA treatment 
since the 1970s and reported having been treated at numerous 
VA facilities, including facilities in Atlanta, Augusta, 
"Claremont", Birmingham, Dallas, and Los Angeles.  He was 
also treated at a VA facility in Tuscaloosa, Alabama.  But, 
it is not clear that all such records have been obtained.  
So, he should be requested to provide the inclusive dates of 
all relevant treatment at specified VA facilities so that 
these records may be obtained and associated with the claim 
files. 

It is also not clear that all relevant private clinical 
records have been obtained.  So, the veteran should be 
requested to provide the inclusive dates of all relevant 
treatment and the names and addresses of all private 
treatment.  

At the travel Board hearing the veteran stated that he had 
claimed Social Security Administration (SSA) benefits in the 
past.  Page 20 of the transcript.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  

Also, in light of the January 2002 statement of a VA 
physician, the veteran should be requested to clarify whether 
he has ever sought or received Workman's Compensation 
benefits due to psychiatric or back disability at any time 
since discharge from his first period of military service.  

The veteran testified that for at least a portion of the time 
he served in Vietnam he was in the 14th Aerial Force Squadron 
of the 12th Tactical Fighter Wing and that primarily while at 
Cam Ranh Bay he was required to arrange for transportation of 
injured soldiers and the bodies of dead soldiers, which he 
felt was stressful.  Also, while at various sites, including 
Cam Ranh Bay, his unit was subjected to mortar and rocket 
attacks.  He also provided information as to his alleged 
stressors in an April 2003 letter.  In a letter submitted at 
the travel Board hearing the veteran requested that VA locate 
and obtain verifying information from a service comrade whose 
service identification number the veteran provided.  

However, there has been no attempt to verify his alleged 
stressors.  

In light of the record as it now stands, the veteran should 
be given VA examinations to determine the nature, etiology, 
and time of onset of his alleged spinal and psychiatric 
disabilities.  

Lastly, other than requesting stressor information, it does 
not appear that there has been compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  So, this must be corrected.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

The appropriate steps should be taken to comply 
with the recent holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) by reviewing the information and the 
evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will 
assist in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the application.  This 
includes notice that a disability rating and an 
effective date for the award of benefits will be 
assigned if service connection is awarded.   

2.  Also, contact the veteran and request that as 
much information as possible be provided 
concerning any relevant treatment and/or 
evaluation received at VA medical facilities 
since discharge from his first period of active 
service in October 1968.  He should be requested 
to provide the inclusive dates of all such 
treatment and the location of the VA facility.  
Then obtain any relevant records which are not 
already on file that he cites and associate them 
with the other evidence of record.  

3.  Ask the veteran to clarify whether all 
private clinical records concerning psychiatric 
and spinal disabilities are now on file.  With 
respect to any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.   
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the claims files.  
If any request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

The RO should request that Dr. J provide the 
medical bases and supporting authority for his 
diagnosis or opinion that the veteran's current 
spinal disability(ies) are related to the 
veteran's period(s) of military service.  
Additionally, all pertinent examination and 
treatment records from that physician regarding 
the veteran should be obtained and associated 
with the claims files.  

4.  Take the appropriate steps, as circumstances 
dictate, with respect to the veteran's request 
that a service comrade, whose service 
identification number the veteran provided, be 
located and contacted to verify the veteran's 
inservice back injury and PTSD stressors.  

5.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

6.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any Workman's Compensation claims he 
has filed since his discharge from military 
service in October 1968.  This should include the 
claim number or other identifying information as 
to the claim(s) as well as all clinical sources 
involved in treatment or evaluation relevant to 
either such injury or such claim(s).  Obtain any 
workman's compensation decision and all 
associated records.  

7.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the veteran's alleged 
stressors.   
 
Send USASCRUR copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  Also send USASCRUR copies of 
pages 6 through 15 of the transcript of the 
October 2005 travel Board hearing, and a copy of 
the veteran's stressor letter received in April 
2003.    

8.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
psychiatric examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each psychiatric 
disorder, other than a personality disorder, 
which he currently has.  The VA examiner should 
indicate whether it is at least as likely as not 
that any psychiatric disorder currently present 
is etiologically related to the veteran's 
military service.  Specific attention should be 
paid to distinguishing between any signs and 
symptoms of a personality disorder or any other 
developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exist.  

A medical opinion also is needed to either 
confirm or rule out a diagnosis of PTSD.  If the 
veteran has PTSD, the VA examiner must indicate 
whether it is due to a verified stressor in 
service.  If so, specify the stressor.  If PTSD 
is not diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  The rationale for all opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folders were 
reviewed.  

9.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current spinal 
disability(ies) that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's spinal disability(ies).  Specifically, 
the examiner should render an opinion as to 
whether it is at least as likely as not that any 
spinal disability(ies) that the veteran now has 
is of service origin or whether it is at least as 
likely as not that any spinal arthritis 
manifested within one year of discharge from his 
first period of military service in October 1968 
or within one year of discharge from his second 
period of military service in September 1978.   

In making these determinations, the VA examiner 
should review and consider the opinions of Dr. J 
and a VA physician in January 2002 and April 
2002.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  

If however, no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

10.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a Supplemental 
SOC (SSOC) and send it to the appellant and 
representative.  Also, provide an appropriate 
period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

